Title: To George Washington from William Heath, 22 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 22nd 1782
                        
                        I forward One Henry Miers a German who came here this morning Sais he was Docters mate to the Prince
                            Hereditarys Regiment of German Troops. I have the honor to be with the greatest respect your Excellencys most obedt Sert
                        
                            W. Heath

                        
                    